NO. 07-00-0356-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    APRIL 2, 2002

                         ______________________________


                   PETROLEUM WHOLESALE, INC., APPELLANT

                                          V.

       SHABANA ENTERPRISES, INC. AND VARSHA HUSSAIN, APPELLEES


                       _________________________________

            FROM THE 133RD DISTRICT COURT OF HARRIS COUNTY;

             NO. 97-44520; HONORABLE LAMAR MCCORKLE, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Petroleum Wholesale, Inc. filed a notice of appeal challenging the trial

court’s judgment that appellees Shabana Enterprises, Inc. and Varsha Hussain recover

$11,000 plus interest and attorney’s fees. The clerk’s record and reporter’s record have

been filed. On May 2, 2001, the appeal was abated at the request of the parties to

continue settlement negotiations. By letter dated December 11, 2001, this Court notified
counsel that the appeal had been reinstated and that Petroleum Wholesale’s brief was due

to be filed by January 11, 2002. In response, Petroleum Wholesale filed a motion for

extension of time in which to file its brief and the Court granted the motion until February

11, 2002. The brief was not filed. By letter dated March 14, 2002, this Court notified

counsel of the defect and also directed counsel to reasonably explain the failure to file a

brief together with a showing that Shabana Enterprises and Varsha Hussain have not been

significantly injured by the delay by March 25, 2002. Counsel for Shabana Enterprises

responded by forwarding copy of a letter dated March 25, 2002, to counsel for Petroleum

Wholesale indicating that Shabana Enterprises was withdrawing the settlement agreement

and proceeding with the case. Counsel for Petroleum Wholesale did not respond to this

Court’s letter and the brief remains outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and for failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(a) and (c).



                                          Don H. Reavis
                                            Justice


Do not publish.




                                             2